       Case 5:20-cv-00202-gwc Document 11-3 Filed 02/03/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF VERMONT

SAMUEL KERSON,                               )
Plaintiff,                                   )
                                             )
v.                                           )     No. 5:20-cv-00202-gwc
                                             )
VERMONT LAW SCHOOL, INC.,                    )
Defendant.                                   )
                                             )
                                             )

                     DECLARATION OF JAMESON DAVIS

I, Jameson Davis, do hereby state and declare:

      1.     I am a third-year J.D. student (“3L”) at Vermont Law School,

scheduled to graduate in May 2021. I have personal knowledge of the facts and

information contained in this Declaration.

      2.     Prior to matriculating at VLS, I worked for Tesla, selling solar

technology energy solutions.

      3.     I began my VLS career in 2017 as a student in the Master’s in

Environmental Law and Policy Program, and transferred to the J.D. program after

completion of my Master’s. During my career at VLS, I served a two-year term as a

Select Board member in the Town of Hartford. I also spent a Semester in Practice

at the U.S. Department of Justice.

      4.     I came to Vermont Law School from Los Angeles, having never visited

the VLS campus or been to South Royalton, Vermont. I had completed my

application online, my acceptance letter arrived online, and I found local housing

online before I came to Vermont.
        Case 5:20-cv-00202-gwc Document 11-3 Filed 02/03/21 Page 2 of 5




      5.     When I had been on campus for only a few weeks’ time, I decided to

join several other students for a study group in the loft at Chase Hall. As a Black

man, I was totally caught off-guard and surprised to see the Kerson mural that is

the subject of this law suit on the wall in the loft. While the panels of the mural

had plaques explaining what it was intended to represent, the plaques could not

disguise the over-exaggerated depiction of Black persons – large lips, startled eyes,

big hips and muscles eerily similar to “Sambos” or other racist coon caricatures—

that seemed completely at odds with the stated mission of Vermont Law School to

promote diversity and to support students of color.

      6.     As a new student, I did not initially speak up about the mural to the

administration, but I did discuss it with other Black students who seemed equally

offended by it. Not only does the mural stereotype Black bodies, but the first panel

paints the slavers as green, and the second paints the abolitionists as white,

thereby dissociating the slavers from whiteness and its associated power and

dominance.    The first panel also depicts some of the enslaved people having

captured and tied up a white man, inaccurately suggesting that the Africans had

the ability to defeat their enslavers.

      7.     At some point further into my Master’s year, I did start to discuss the

mural with Dean Shirley Jefferson. Dean Jefferson—who is Black—and I discussed

not just the multi-generational trauma experienced by African-Americans in this

country and the stereotyped features of the enslaved people depicted in the mural,

but also the history of the mural at VLS, how it was donated, and the discussions
       Case 5:20-cv-00202-gwc Document 11-3 Filed 02/03/21 Page 3 of 5




about the mural that had cropped up since its installation.         Dean Jefferson

acknowledged the discomfort that I and other students of color experienced with the

presence of the mural on campus, but encouraged me to concentrate on my studies.

      8.    While I and other students—Black, white, and other students of

color—continued to discuss the mural, the issue came to a head during last year,

with the murder of George Floyd in Minneapolis and the more widespread national

discussion of institutional racism.   I and other students decided it was time to

address the mural more broadly.

      9.    I began by calling Sam Kerson, the artist, to hear directly and better

understand his intentions in creating the mural. I expected the call to last half an

hour or so, but we spoke for 1 ½ or 2 hours. In our conversation, Mr. Kerson

acknowledged that the mural had been controversial from the time it was first

installed, and that some of his other work in Vermont had also been the subject of

similar controversy. But he focused on his intentions in painting the mural, and did

not seem able to comprehend that his artistic intentions, even if good, were an

entirely separate question from how the mural was received by and impacted Black

viewers. When I tried to point out to Mr. Kerson how his representation of Black

bodies was offensive, he responded “well, that’s the way Africans look.” I did not

come away from the conversation persuaded that it was appropriate to continue to

display the mural and its offensive depiction of Africans and their enslavers on the

VLS campus.

      10.   April Urbanowski, another 2L and I at the time, undertook some
         Case 5:20-cv-00202-gwc Document 11-3 Filed 02/03/21 Page 4 of 5




discovery, and learned that when the school does tours, prospective students are not

shown Chase loft. We also came to understand that some Black and other students

stayed away from Chase Hall and/or declined to study in the Chase loft because of

the mural. We began drafting a petition and collecting signatures to present to the

administration. We presented our “The Underground Railroad, Vermont and the

Fugitive Slave” – Removal Demand Letter, dated July 6, 2020, and signed by more

than 100 students, faculty, staff and alums, to then-President and Dean Thomas

McHenry a few days later. A copy of our Letter is attached here as Exhibit A.

      11.      I am familiar with the temporary drop cloths that currently cover the

mural.    The temporary cover, as easily removable as it is, does not adequately

address the extreme discomfort the presence of the mural on the VLS campus

creates for me, and as I have come to understand it, others—Black, brown, white

and otherwise of color—associated with VLS in one way or another. While I am

uncomfortable knowing that the mural exists on the VLS campus, and I feel

strongly that it should be removed or painted over and replaced with something

that respectfully reflects the experience of Black and brown people in America, I

understand that a decision was made to install a permanent cover that removes the

mural from view.



I declare under the pains and penalties of perjury that these statements are true

and correct.
       Case 5:20-cv-00202-gwc Document 11-3 Filed 02/03/21 Page 5 of 5




Dated at South Royalton, Vermont this 2nd day of February 2021.




                                           Jameson C. Davis
